SOMERVILLE, J.
The City Court, in our opinion, erred in directing the taxes due the City Council of Montgomery to be paid out of the proceeds of the property sold under the decree rendered in favor of the State. The property was sold subject to all liens and incumbrances held by persons who wrere not' made parties to the suit. The City Council; not being a party to the proceeding, could in no manner be prejudiced by it, and no lieu, therefore, held by them could be divested, so as to bo transferred from the property itself to the proceeds.
Section 419 of the present Code, which makes it the duty of sheriffs to pay taxes, “ found to be due to the tax-collector of the county,” out of the first money received by him from a sale made under any levy, has been construed by this court to have no reference to taxes due municipal corporations, but to be confined to State and countv taxes. — Holding v. Thomas, 62 Ala. 4.
The decree of the City Court is reversed, and the cause remanded, that further proceedings may be had in accordance with the views expressed in this opinion,
Glopton, J., not sitting.